Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 05/06/21 is acknowledged. 


2. Claims 1-3, 5, 7, 9-17, 21, 22, 30-39 are pending. 


3. Claims  15-17,21, 22 stand   are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims  1-3,5,7,9-14,30-39  read on a method of generating a cellular vaccine are under consideration in the instant application


The following new ground of rejections are necessitated by the amendment filed on 05/06/21 


4.  The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-3,5,7,9-14,30-39  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.


 “wherein at least 50% of the cell population of cells are CD14+ cells” claimed in amended claim 1 represent a departure from the specification and the claims as originally filed .  The passages  pointed by the applicant do not provide a clear support for  the claimed wherein at least 50% of the cell population of cells are CD14+ cells. Such limitations recited in the present claims, which 


The specification and the claims as originally field only support wherein less than 5 % of the cells in the population are dendritic cells.


6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5. Claim(s) 1-3,5, 7, 9-14, 30-39  are  rejected under under 35 U.S.C. 103 as obvious over US Patent Application 20140037606 in view of the newly cited US Patent 10925944, US Patent 10617,749 and US Patent Application 20210038702.

Applicant’s arguments filed on  05/06/21 have been fully considered but have not been found convincing.

Applicant asserts that US Patent Application’ 606 uses the positive selection that selectively removes ( depletes) CD14+ cells and does not teach the use of negative selection.

As initial matter it id noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(C).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.   

Moreover, the Examiners disagrees with Applicant’s interpretation of the teaching of US Patent  Application’606.   In particular, US Patent  Application’606 teaches that for clinical application, negative selection or cell sorting may be preferable ( see paragraph 0005 , 0027 in particular). Moreover, nowhere US Patent  Application’606 teaches or suggest depleting CD14+ cells.

Newly cited US Patent 10925944, US Patent 10617,749,  and US Patent Application 20210038702 US Patent 8,383,665 each  teaches the benefits of presence of CD14+ cells in the cellular vaccines.


Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


As has been stated previously, US Patent Application’606 teaches a method of generating monocyte-base vaccine, comprising isolating monocyte cells from a sample of the subject,  contacting said isolated population with tumor antigen and harvesting said population to prepare anti-cancer vaccine. US Patent Application’606 further teaches suspending population of monocytes in pharmaceutically acceptable carrier ( see entire document, Abstract, paragraphs 0003, 0004, 0016, 0026 in particular).

Although the reference is silent about percentage of dendritic cells in monocyte-base cellular vaccine, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
  
See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”


Claims  5, 29 , 30, 35,   are included because the claimed structural limitation would be inherent properties monocyte-based vaccine taught by US Patent Application’606  because the referenced monocyte-based vaccine  is the same as instantly  claimed  obtained by the same method in the absence of evidence of structural difference.  Since the office does not have a laboratory to test the reference monocyte-based vaccine it is applicant’s burden to show that the reference monocyte-based vaccine  does not have the same structural properties as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


Claims  7, 11-14, 37-39  are  included because it would be conventional and within the skill of the art to : (i) determine the optimum duration of contacting steps and the means of incorporating a nucleic acid encoding the antigenic polypeptide into the cells; (ii)identify the antigenic polypeptide to be used.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


Therefore, the invention as a whole was  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


7. No claim is allowed.


8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644